Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-13, 17-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan (US 20060086656).
With respect to claim 12, Morgan disclose a fluid purification device including:
a first member (cap 56) (see FIG. 1) having a first open end (see Fig. 7; opening at 68),
a first element (see Fig. 1A, bottom u-shape of cap 56) coupled to and disposed about the first open end,
the first element having a slot (see Fig. 1A, space above cam lock 58 of the u-shape at the bottom of cap 56) formed therein (see Fig. 7);
a second element (66) coupled to the first element (see Fig. 1a; and ¶ [0037] “A V-shaped gasket 66 (FIG. 1A) is used to form a fluid tight seal between cap 56 and inlet housing section 26.”);
an intermediate member (50) coupled to the first member (56) adjacent the first open end (see Fig. 1A),
wherein the intermediate element (50) being at least partially disposed between the first element (bottom u-shape of cap 56) and the second element (66) (see Fig. 1A); and
wherein the intermediate element (50) is arranged within the slot (see Fig. 1A);
a porous second member (32), the second member (32) being operably coupled to the first element (56) and enclosing the first open end (68) (see Fig. 1); because the filter basket (32) is coupled to the cap 56 when the filter housing 20 is closed and the first open end of the first element (56) are enclosed within the radius of the filter basket 32, then the claim limitations are meet.
Concerning claim 13, Morgan disclose the first element as being integral with the first member (56) (see Fig. 1).
With respect to claim 17, Morgan teaches the apparatus of claim 12.
Claim 17 differs from claim 12 in the additional limitation of:
an activation element (see Fig. 1, the extended flange about the outer circumference of cap 56 reads on an activation element),
the intermediate element (50) being operably coupled to the activation element (see Fig. 1A; since the attachment structure is attached to the cap 56 which is operably coupled to the intermediate element 50).
The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.
Concerning claim 18, Morgan disclose the activation element as being operably coupled to the first member (56) (see Fig. 1).
As to claim 19, Morgan disclose a porous second member (32), the second member (32) being operably coupled to the activation element (the flange of cap 56) and enclosing the first open end (68) (see Fig. 1); because the filter basket (32) is coupled to the cap 56 when the filter housing 20 is closed and the first open end of the first element (56) are enclosed within the radius of the filter basket 32, then the claim limitations are meet.
Regarding claim 20, Morgan disclose the activation element as being integral with the first member (56) (see Fig. 1).
Concerning claims 21 & 22, Morgan disclose the activation element as including an activation surface (e.g., defined by the top surface or bottom surface of the flange of cap 56).
The limitations to the tank relate to intended use and carry little patentable weight since the tank has not been positively claimed in combination with the device.
Concerning claim 23, Morgan disclose the activation element as including an activation surface (e.g., defined by the top surface or bottom surface of the flange of cap 56) position within an annular region on the activation element (e.g., since the flange of cap 56 is annular).
The limitations to the tank and valve relate to intended use and carry little patentable weight since the tank and valve have not been positively claimed in combination with the device.
Regarding claim(s) 27, Gannon teaches et. al. disclose a fluid purification device including:
a first member (cap 56) (see FIG. 1) having a first open end (see Fig. 7; the bottom end),
an intermediate member (50) coupled to the first member (56) adjacent the first open end (see Fig. 1A),
a first element (see Fig. 1A, bottom u-shape of cap 56) coupled to and disposed about the first open end,
the intermediate element (50) being operably coupled to the first element (see Fig. 1);
a second element (66) removably coupled to the first element (see Fig. 1a; and ¶ [0037] “A V-shaped gasket 66 (FIG. 1A) is used to form a fluid tight seal between cap 56 and inlet housing section 26.”);
wherein the intermediate element (50) being at least partially disposed between the first element (bottom u-shape of cap 56) and the second element (66) (see Fig. 1A); and
a porous second member (32), the second member (32) being operably coupled to the first element (56) and enclosing the first open end (68) (see Fig. 1); because the filter basket (32) is coupled to the cap 56 when the filter housing 20 is closed and the first open end of the first element (56) are enclosed within the radius of the filter basket 32, then the claim limitations are meet.
a second element (66) removably coupled to the first element (see Fig. 1a; and ¶ [0037] “A V-shaped gasket 66 (FIG. 1A) is used to form a fluid tight seal between cap 56 and inlet housing section 26.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 and 26 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Morgan.
Regarding claim 14, Morgan discloses the claimed invention except for the first member (56) as being made from a flexible material.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to select a preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.
In the current case, it would have been obvious to select a flexible material as the material of the first member in order to achieve the predictable result of not cracking the filter cap as the pressure of the treated fluid increases.
With respect to claim 26, Morgan is silent as to where the first member (56) and activation element are sized to fit within a tube that is 220 mm long and has a 205 mm inner diameter.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (US 6,485,639) in view of Terry (US 7,297,257).
With respect to claim 33, Morgan fail to specify the intermediate member (50) as being coupled to the first member (56) by adhesively bonding.
However, Terry discloses an intermediate member in the form of a layer of adhesive coupled to components of a filter housing by adhesive bonding and suggests that such an arrangement provides a secure connection between components of the filter housing (see lines 17-19 of col. 7).
Therefore, it would have been obvious to have modified the device of Morgan so as to have included an intermediate member in the form of a layer of adhesive so that the intermediate member was coupled to the first member (56) by adhesively bonding in order to provide a secure connection between the first member (56) and the filter housing (30) via the intermediate element (50) (see Fig. 1).
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(a), 102, and 103 previously set forth.
New rejections under 35 U.S.C. § 102 and 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 8/29/2022, with respect to the rejection(s) of claim(s) 12 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Morgan (US 20060086656).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773